     Case 2:20-cv-01995-KJM-DMC Document 33 Filed 02/24/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BETTY ABBIE, et al.                               No. 2:20-CV-1995-KJM-DMC
12                       Plaintiffs,
13           v.                                         ORDER
14    SHASTA COUNTY, et al.,
15                       Defendants.
16

17                  Plaintiffs, who are proceeding with retained counsel, bring this civil action. An

18   initial scheduling conference was held on February 10, 2021, before the undersigned in Redding,

19   California. Michael Carrillo, Esq., appeared telephonically for Plaintiffs. Gary Brickwood, Esq.,

20   appeared telephonically for Defendants. Upon consideration of the joint status report on file in

21   this action, discussion with the parties, and good cause appearing therefor, the Court will, by this

22   order, set a schedule pursuant to Federal Rule of Civil Procedure 16(b).

23                  1.      No further joinder of parties or amendments to the pleadings is permitted

24   without stipulation or leave of Court for good cause shown.

25                  2.      Jurisdiction and venue are not contested.

26                  3.      The parties shall exchange initial disclosures pursuant to Federal Rule of

27   Civil Procedure 26(a) by March 1, 2021.

28   ///
                                                        1
     Case 2:20-cv-01995-KJM-DMC Document 33 Filed 02/24/21 Page 2 of 2


 1                  4.        All non-expert discovery shall be completed and all motions pertaining to

 2   discovery shall be noticed to be heard by February 15, 2022.

 3                  5.        The parties shall exchange initial lists of expert witnesses no later than

 4   March 1, 2022, and lists of rebuttal experts no later than March 31, 2022. Such disclosures must

 5   be made pursuant to Federal Rule of Civil Procedure 26(a)(2)(A) and (B). The parties are

 6   reminded of their obligation to supplement these disclosures when required under Federal Rule of

 7   Civil Procedure 26(e).

 8                  6.        All expert discovery shall be completed and all motions pertaining to

 9   discovery shall be noticed to be heard by June 1, 2022.

10                  7.        A settlement conference is set before the undersigned in Redding,

11   California, on June 9, 2022, at 10:00 a.m.

12                  8.        All dispositive motions shall be noticed to be heard by August 26, 2022.

13                  9.        The pre-trial conference and trial dates will be set by separate order.

14                  IT IS SO ORDERED.

15

16   Dated: February 24, 2021
                                                              ____________________________________
17                                                            DENNIS M. COTA
18                                                            UNITED STATES MAGISTRATE JUDGE

19

20
21

22

23

24

25

26
27

28
                                                          2
